Citation Nr: 1429188	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for varicose veins, left lower extremity, since July 6, 2011.

2.  Entitlement to a disability rating in excess of 20 percent prior to July 6, 2011, and a disability rating in excess of 10 percent since July 6, 2011, for varicose veins, left lower extremity. 

3.  Entitlement to an increased disability rating for varicose veins, right lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for status post septoplasty. 

5.  Entitlement to service connection for psoriasis.


6.  Entitlement to service connection for arthritis of the joints (hands, fingers, toes of both feet, bilateral knees, and bilateral elbows), claimed as secondary to psoriasis and to dermatitis, scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010, June 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2010 rating decision continued a 20 percent disability rating for varicose veins, left lower extremity, and continued a 10 percent disability rating for varicose veins, right lower extremity.  The July 2011 rating decision decreased the 20 percent rating for varicose veins, left lower extremity, to 10 percent, effective July 6, 2011.  The February 2010 rating decision also denied service connection for psoriasis and for arthritis of the joints (hands, fingers, toes of both feet, bilateral knees, and bilateral elbows) claimed as secondary to psoriasis and to seborrheic dermatitis, scalp.

The June 2011 rating decision continued a noncompensable rating for status post septoplasty.  The Board notes that the Veteran filed a timely notice of disagreement with a December 2008 rating decision that, in relevant part, denied a compensable rating for seborrheic dermatitis, scalp, and denied a compensable rating for status post septoplasty.  The RO issued an April 2010 statement of the case for those issues, and the Veteran submitted an untimely substantive appeal, received by VA in July 2010.  Subsequently, the Veteran filed a March 2011 claim for a compensable rating for status post septoplasty, claimed as nasal septum deviated.  Therefore, the issue of entitlement to a compensable rating for seborrheic dermatitis, scalp, is not before the Board, and the June 2011 rating decision, arising from the March 2011 claim for a compensable rating for status post septoplasty, is currently on appeal.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the psoriasis claim in a March 2011 statement of the case and prior to certification of the appeal to the Board.  Because the evidence is not pertinent and does not have a bearing on that issue, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

The Veteran's electronic, Virtual VA, claims file has been considered in the decision rendered below.

The issues of entitlement to restoration of a 20 percent disability rating for varicose veins, left lower extremity, entitlement to increased ratings for varicose veins, bilateral lower extremities, and entitlement to service connection for arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  For the appeal period, the Veteran's service-connected status post septoplasty has not been manifested by 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

2.  The Veteran does not have psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected status post septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2013).

2.  Service connection for psoriasis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in September 2008, July 2009, September 2009, January 2010, and April 2011 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  The RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Additionally, VA provided an examination in May 2011 examination addressing the Veteran's septoplasty.  The examination is adequate for adjudicative purposes.  The examiner reviewed the Veteran's history and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Although the Veteran was not afforded a VA examination in connection with the psoriasis claim, one is not needed to decide the claim.  A VA skin examination was provided in December 2008, shortly before the psoriasis claim.  The examination did not show psoriasis.  Additionally, VA treatment records do not show psoriasis.  The evidence shows a diagnosis of dermatitis instead.  Although the Veteran has recurrent skin problems, the skin problems have consistently been found to be dermatitis.  Without an indication that the Veteran has psoriasis in addition to dermatitis, remand for a VA examination for this claim is not warranted.  See 38 C.F.R. § 3.159(c)(4).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision as to these issues.

II.  Status Post Septoplasty

The Veteran seeks a compensable rating for status post septoplasty.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has assigned the service-connected status post septoplasty a noncompensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, which is used to evaluate deviation of the nasal septum.  Under this diagnostic code, a maximum schedular rating of 10 percent is assigned for traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

The evidence does not show that there is either 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  At the May 2011 VA examination, the examiner noted that the Veteran breathes much better out of the right nostril than he does out of the left nostril.  The examined noted that the Veteran complained of some difficulty in breathing and has dyspnea after walking a mile.  The examiner reported 25 percent obstruction of the left nostril and mild septal deviation.  No obstruction of the right nostril was reported.  Similarly, VA ENT treatment records are negative for findings of a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Thus, in the absence of any clinical evidence of traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent rating under Diagnostic Code 6502 for the service-connected status post septoplasty is not warranted.

In his May 2012 substantive appeal, the Veteran contends that he has facial disfigurement at the upper nose and his forefront is wrinkled and that both of his nostrils are more than half obstructed.  However, the nasal passage obstruction as it relates to diseases of the nose and throat is a complex medical question and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As such, the Veteran's lay opinion regarding nasal passage obstruction as it relates to traumatic nasal septum deviation is of little probative value.

Furthermore, the Veteran's contention that he has facial disfigurement at the upper nose references a rating criterion under the Diagnostic Code for loss of part of the nose or scars.  See 38 C.F.R. § 4.97, Diagnostic Code 6504.  Even if that diagnostic code is appropriate for the Veteran's septoplasty, there is no evidence that he has loss of part of one ala or other obvious disfigurement, the criteria for a compensable rating.  In fact, the May 2011 examiner expressly noted that there was no facial disfigurement.

Thus, in the absence of sufficient probative evidence of traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent rating under Diagnostic Code 6502 for the service-connected status post septoplasty is not warranted.  See 38 C.F.R. § 4.97.

The Board has considered whether staged ratings are appropriate.  See Hart, 21 Vet. App. at 505.  The Board finds that obstruction in the Veteran's nasal passages has not undergone varied increases and decreases in severity so as to warrant the assignment of staged ratings.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's status post septoplasty disability, which accounts for nasal passage obstruction with traumatic nasal septal deviation.  The Veteran's disability, which stems from a nasal septal surgery, is productive of some difficulty in breathing, a manifestation that is contemplated by obstruction of the nasal passage in the rating criteria.  The rating criteria are therefore adequate to evaluate the status post septoplasty disability, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it was held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The Board has considered the benefit of the doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a compensable rating for status post septoplasty, the benefit-of-the-doubt rule is not applicable here.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The appeal is denied.

III.  Psoriasis

The Veteran seeks service connection for psoriasis. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated diseases will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish service connection for the claimed disability, there must be (1)  evidence of a current disability; (2) evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's claim for service connection fails because the probative and persuasive evidence does not establish that he currently has psoriasis.  The Veteran's STRs are negative for diagnosis of psoriasis.  Also, the Veteran was afforded a December 2008 VA examination for skin diseases shortly before he filed his claim, but no diagnosis of psoriasis was made.  Rather, dermatitis was diagnosed, for which the Veteran is already service connected.

The Board notes that the Veteran is service connected for a different skin disease, i.e., seborrheic dermatitis, and complained of a skin rash, as noted by the VA examiner and VA treatment records.  The Veteran contends in an April 2011 substantive appeal, that a VA dermatologist from the VA Medical Center (VAMC) in San Antonio, Texas, stated his service-connected seborrheic dermatitis of the scalp was actually psoriasis in 2009.  However, a review of the record, to include records from VA treating dermatologists, reveals no diagnosis of psoriasis, despite the Veteran's contention otherwise.  The Veteran's report of the diagnosis of psoriasis is not credible because the VA treatment records in the claims file include VA skin consultations by dermatologists from the San Antonio VAMC in 2009, which include diagnoses of dermatitis but not psoriasis.  This is inconsistent with the Veteran's report.

The Veteran, as a layperson without medical expertise, is not competent to render a medical diagnosis such as psoriasis.  While the Veteran is competent to report that he has a skin rash, he is not competent to establish a diagnosis of the rash, such as psoriasis, as compared to other potential skin diagnoses.  This type of medical finding is within the province of a trained medical professional.  See Jandreau, 492 F.3d 1372, 1377 at n.4.  

The preponderance of the evidence is against the Veteran's claim of service connection for psoriasis; thus, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal as to this issue is therefore denied.


ORDER

A compensable rating for status post septoplasty is denied.

Service connection for psoriasis is denied.


REMAND

The Board finds that further development is necessary before the issues of entitlement to restoration of a 20 percent disability rating for varicose veins, left lower extremity, and entitlement to increased ratings for varicose veins, bilateral lower extremities, are decided.

Regarding the issue of entitlement to restoration of a 20 percent disability rating for varicose veins, left lower extremity, the Veteran filed a timely notice of disagreement in December 2011 in response to the July 2011 rating decision that reduced the 20 percent rating to 10 percent.  However, the claims file does not contain any statement of the case for the issue, and the Board must therefore remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Regarding the issue of increased ratings for varicose veins, bilateral lower extremities, in an April 2014 statement, the Veteran's representative stated that the Veteran contends that his bilateral lower extremity varicose veins has worsened since the July 2011 VA examination.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his varicose veins, bilateral lower extremity disabilities.

Furthermore, regarding the varicose veins disability in the left lower extremity, the Board is remanding the issue of entitlement to restoration of a 20 percent disability rating for that disability.  As such, the issue of entitlement to restoration for varicose veins, left lower extremity, is inextricably intertwined with the issue of increasing the rating for that disability and cannot be decided until a decision is made with regard to the restoration issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In regards to the arthritis claim, the Veteran contends that he has arthritis of the joints (hands, fingers, toes of both feet, bilateral knees, and bilateral elbows) secondary to nonservice-connected psoriasis and to service-connected seborrheic dermatitis, scalp.  The Board finds it necessary to remand this claim for a VA examination and opinion addressing the possibility of secondary service connection.

Relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated, relevant VA treatment records.

2.  Issue a statement of the case that addresses the issue of entitlement to restoration of a 20 percent disability rating for varicose veins, left lower extremity.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected varicose veins disability, bilateral lower extremities.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

4.  Also, schedule the Veteran for a VA examination in connection with his arthritis claim.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should determine if the Veteran has arthritis or any other disability affecting the joints of which he complains.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, including seborrheic dermatitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claims remaining on appeal readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


